DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 2/1/2022 has been entered and claims 10-15 are canceled, thus claims 1-9 and 16-26 are currently pending in this application. 
Allowable Subject Matter
Claims 1-9 and 16-26 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a transistor comprising “a channel region extending between the source and drain regions, … and at least partially over the doped drain region and the doped source region respectively” in combination with the limitation wherein “the single, continuous encapsulant including an extension portion positioned below the top surface of the semiconductor body, extending in the undercut region, and in contact with the underside of the conductive gate and an edge surface of the gate dielectric and in contact with both the channel region and the doped source region from a vertical direction with respect to the substrate” as recited in claims 1 and 16; and  	a transistor comprising “an epitaxial channel region extending between the source and drain regions, … and at least partially over the doped drain region and the doped source region respectively” in combination with the limitation wherein “the encapsulant including an extension portion positioned below the top surface of the semiconductor body, extending in the undercut region, and in contact with the underside of the conductive gate and an edge surface of the gate dielectric and in contact with both the channel region and the doped source region from a vertical direction with respect to the substrate” as recited in claim 21. 	Claims 2-9, 17-20 and 22-26 are also allowed for further limiting and depending upon allowed claims 1, 16 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892